GATES, P. J.
This action was brought by taxpayers of Roseland school district of Tripp county on behalf of the district to recover from the school treasurer and his bondsmen the sum of $7,691.65 belonging to said school district, which sum was on deposit in the Hamill State Bank when it suspended on May 22, 1924. Findings of fact, conclusions of law, and judgment were entered in favor of defendants. Plaintiffs appeal from the judgment and order denying new trial.
In its essential parts, this action was similar to that of Edgerton Ind. Con. School Dist. v. Volz, 50 S. D. —, 208 N. W. 576, and thus far must be governed thereby.
There is an additional contention urged by appellants in this case that was absent from the Edgerton case. It is claimed that, *102because there were warrants outstanding aggregating more than $i 6,ooo; and nearly $8,ooo in the depositary, the treasurer was negligent in not calling and paying the warrants so far as possible. The record does not show that any of the outstanding warrants had been presented or registered, nor does it show when the money on deposit came into the treasurer’s 'bands. About $2,200 of the deposit was payable for specific purposes only and . there is nothing to show that the balance was in the 'hands of the treasurer long enough before the barde closed so that he should be charged with negligence in not calling for payment outstanding warrants to that amount.
The judgment and order appealed, from, are affirmed.
MISER, 'Circuit Judge, sitting in lieu of SHERWOOD, J.